Citation Nr: 1530739	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-46 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The Veteran is in receipt of the Combat Infantryman Badge and the Vietnam Campaign Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2014 and December 2014, the Board remanded the claim for bilateral hearing loss for further development.  The RO has complied with the remand directives. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss did not manifest during service and has not been shown to be causally related to service, nor did an organic disease of the nervous system manifest within one year of separation from active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notice in July 2009, prior to the initial decision on the claim in November 2009. Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant. That letter provided all required substantive notice. Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims. The RO sought all available post-service VA treatment records. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The Board also finds compliance with the June 2014 and December 2014 remands. A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). Substantial compliance, rather than strict compliance, is required. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The June 2014 remand requested an addendum opinion that addressed a medical article and the threshold shifts during service.  An August 2014 VA examiner found not threshold shifts and did not comment on the article.  A December 2014 remand directed that the examiner comment on the article and threshold shifts that were noted to be present.  The Board finds that the March 2015 VA examination report addressed the issues raised in the Board remand directives by addressing the shifts and the article.  Accordingly, there has been compliance and the Board will address the merits of the claim.

In this case, the Veteran was afforded VA examinations in September 2009, August 2014, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the March 2015 VA examination is adequate to decide the case because, as shown below, the medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal. He has been given ample opportunity to present evidence and argument in support of his claims. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

In this case, the Veteran contends that his current bilateral hearing loss disability began in service as a result of exposure to hazardous noise levels from small arms fire, large arms fire, explosions, and other extreme noises of combat.  The Board accepts that the Veteran was exposed to hazardous noise during service as his statements are consistent with the circumstances of his service as he was a light weapons infantryman and is in receipt of the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(a) (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). There must be: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, __ Vet. App. __, 2015 WL 510609 (2015). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Military audiograms conducted prior to November 1967 were reported in American Standards Association (ASA) units. VA used ASA units prior to July 1966, but in July 1966 VA adopted International Organization for Standardization (ISO) units. The military began using ISO units in November 1967. The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units. Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.

At the Veteran's pre-induction examination in July 1967 audiometric testing revealed that the pure tone thresholds, in decibels. The ASA units are listed first, and are converted to ISO units in parentheses. The results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0 (15)
-5 (5)
0 (10)
-5 (5)
-5 (0)
Left
0 (15)
0 (10)
0 (10)
-5 (5)
30 (35)

Upon separation, in July 1969, the Veteran's pure tone thresholds, in decibels, were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
5
5
Not reported
35
Left
20
10
0
Not reported
0

The Veteran was noted as having partial deafness in his left ear upon separation and the Veteran reported hearing loss upon separation. 

In September 2009, the Veteran was seen for a VA compensation and pension examination to address his hearing loss.  An audiogram showed his puretone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
10
25
60
85
Left
20
10
25
90
90

Speech recognition scores were 84 percent in the right and left ears.  The Veteran met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The examiner reviewed service treatment records and stated that it was her assumption that the examiner on the day of the July 1969 separation physical had the earphones switched, given that the examination indicated that the Veteran had mild to moderate hearing loss in his right ear with normal hearing in the left; however, the note on the examination reported left ear hearing loss. The VA examiner also stated that when comparing the induction and separation audiograms, taking into account the switched earphones, that the results indicated no change in thresholds. The examiner ultimately opined that the Veteran's hearing loss could not be linked to service noise exposure since hearing loss due to noise exposure occurs at the time of the exposure and not subsequently.  The examiner also noted that the Veteran had occupational noise exposure post service, as a factory worker until hearing protection was required in 1999.  

In a September 2013 statement, the Veteran argued that a study shows that noise induced loss can be delayed by months and progress for years. In March 2014, the Veteran submitted an excerpt of an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss", which he claimed supported his contention.

An addendum opinion was issued in August 2014.  The addendum opinion found that the Veteran's bilateral hearing loss was less likely than not related to active duty military noise exposure. The VA audiologist conclusively stated that there were no changes in thresholds from induction to separation for either ear once the switched earphones are taken into account.  The examiner also stated that the study cited by the Veteran was inconclusive with regard to humans and did not find that the animals tested in the study suffered delayed-onset hearing loss.  The examiner further stated that there was no evidence of permanent hearing loss during the Veteran's active duty and that there is clear and convincing evidence that the Veteran's hearing remained unchanged during active duty.

In a March 2015 addendum opinion, the examiner again opined that the Veteran's bilateral hearing loss disability was less likely than not due to service.  The examiner noted that the separation examination in the STRs shows no significant worsening of hearing acuity other than at 500 Hz and 1000Hz in the right ear and only at 500Hz in the left ear, when compared to the hearing test completed at the time of induction.  The examiner found that thresholds at 2000 Hz did not show a significant change when comparing the induction to the separation exams and that these shifts were mild and thresholds at these frequencies were still within normal limits.  The examiner further noted that low frequency shifts are common due to eustachian tube dysfunction, otitis media and even earwax and that low frequency shifts are seldom due to noise exposure because noise-induced damage usually affects high frequency thresholds.  The examiner concluded by stating that the left ear thresholds in the high frequencies, where hazardous noise causes damage, were not changed during the Veteran's two years of service.

The examiner then addressed the article, "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-induced Hearing Loss", the Institute of Medicine's (IOM) study which speaks to the delayed hearing loss in humans.  The examiner found that IOM (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The examiner then noted that even if the IOM's conclusion is incorrect, the thresholds with the small shifts (500Hz and 1000Hz) did not worsen over time.  The examiner noted that the September 2009 VA examination shows no change in hearing acuity at 500 and 1000Hz when compared to the enlistment exam performed 50 years earlier.  Finally, the examiner noted that the Veteran worked in factory maintenance as a civilian which is highly probable for hazardous noise exposure, and the Veteran did not use hearing protection until it became mandatory in 1999.  The examiner opined that it is more likely than not that the Veteran's hearing loss was caused by his 30+ years of factory work and not his two years of military service, and thus it was is less likely as not, (i.e., less than 50 percent probability) related to active duty service.

Based on a review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted. As shown above, the Veteran currently has hearing loss at a level that is considered disabling for VA purposes and was exposed to hazardous noise during service.  Thus, the remaining question is whether the Veteran's currently diagnosed bilateral hearing loss is related to service and the Board will confine this analysis to a discussion of that evidence.

Although the service treatment records show shifts in his hearing thresholds from entrance to separation from service, sensorineural hearing loss nor manifestations sufficient to identify the disease are not shown during service.  Rather, the hearing tests taken during active service were within normal limits and the March 2015 VA examiner opined that the types of shifts noted were mild and are commonly due to other causes and seldom due to noise exposure, particularly given that the shifts were in the lower frequency thresholds.

The relevant opinions of record regarding a nexus to service are those of the Veteran provided in various written statements and those of the VA examiners.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the March 2015 VA examiner's opinion is adequate and is the most probative evidence of record on this matter. The examiner reviewed and detailed the relevant evidence in the claims file and properly accepted as true the Veteran's account of in-service noise exposure. Nevertheless, she concluded that the Veteran's current hearing loss was not causally or etiologically related to his military service, including noise exposure, based on a multi-factorial rationale.

Although the record shows that the Veteran alleged hearing loss during service and thereafter, the entrance and separation audiograms were essentially the same, assuming that the earphones were, in fact, switched as concluded by the examiners.  Additionally, the examiner provided a medical reasoning for the shift in the lower frequencies, which is not due to noise-induced hearing loss and discounted the study offered by the Veteran. 

Laypersons may be competent to provide opinions regarding such medical matters as diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the March 2015 VA medical opinion outweighs the general assertions of the Veteran. In this regard, the Board notes that the VA examiner has training, knowledge, and expertise. She reviewed the evidence of record, including the Veteran's own lay statements, addressed a medical article, and relied on her expertise in rendering her opinion supported by rationale. Therefore, the Board finds that the March 2015 opinion is more probative than the Veteran's lay statements.  Accordingly, the claim for service connection for bilateral hearing loss must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


